EXHIBIT 7 ULTRAPETROL (BAHAMAS) LIMITED STATEMENT OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) 2005 2006 2007 2008 2009 Consolidated income (loss) before income tax and minority interest $ 23,702 $ 8,899 $ 13,929 $ 61,026 $ (32,442 ) Income (loss) from discontinued operations 1,449 5,647 (3,917 ) (16,448 ) (2,131 ) Investment in affiliates 497 (588 ) 28 442 28 Interest expense from continuing operations 16,457 18,171 (1) 20,069 24,393 23,533 Amortization of debt issue costs 1,037 750 371 735 715 Earnings 43,142 32,879 30,480 70,148 (10,297 ) Interest expenses 18,104 18,275 19,807 24,605 23,543 Amortization of debt issue costs 1,037 750 371 735 715 Fixed charges 19,141 19,025 20,178 25,340 24,258 Ratio of earnings to fixed charges 2.3 1.7 1.5 2.8 (2) (1) The interest expense amounts presented in this exhibit do not include the results on extinguishment of debt amounting $(1,411) for the year ended December 31, 2006. (2) In this fiscal year, earnings were inadequate to cover fixed charges.
